DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The International Search/Written Opinion puts forth that the claims are allowable.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekbal et al. US 20110292819 and further in view of Cho et al. US 9432915 and {Barriac et al. US 20140198741 or Tsuruoka US 2011/0300895}
As per claim 1, Ekbal et al. (US 20110292819) teaches an operation method of a first electronic device that performs ranging operation by using an ultra wide-band (UWB) – See Para #16, the operation method comprising: 
[0016] A ranging scheme as taught herein may involve defining one or more channels for ranging operations. For example, in a pulse-based ranging system, a channel may be defined by specifying a pulse repetition period and/or a pulse time hopping sequence. In some aspects the pulses may comprise ultra-wideband (UWB) pulses.

transmitting a first ranging control message (RCM) comprising interval information to a second electronic device (Figure 1 shows basic overall ranging process between two devices A and B, #104 is the initial message, #114 is the response back – figure 3 is the “set-up” of the ranging process and entails use of messages (ie. ranging control messages that setup gain/drift parameters and “defined period of time” for when the message(s) are/will be sent); 
determining a first time to transmit a second RCM based on the interval information (Below Ekbar below teaches that the first device transmits a (ranging) packet a defined period of time – see #312 in figue 3 which is where parameters are setup/defined for the time to transmit – also see #614 in figure 6, #316 in figure 4); 
[0049] As represented by the time period 614 in FIG. 6, the first device may transmit the packet 702 a defined period of time (e.g., a specified number of clock cycles) after transmitting the packet 602. In this way, the second device may determine the time at which it should commence searching for the packet 704 (e.g., based on known timing parameters as discussed above).
determining a first RCM timing window (RTW) based on the first time (Figure 6 shows that there is a defined time period/window, #614 that is considered the time in which the ranging can begin/end); 
but is silent on
transmitting a third RCM at a second time in a second RTW, based on a failure to receive a response message corresponding to the second RCM within a specific time period in the first RTW, 
wherein the second time is a random time point in the second RTW.  
At least Cho et al. (US 9432915) teaches determining that the first ranging attempt has failed and accordingly restarts the ranging process – hence there is an inherent time limit whereupon the system will believe the ranging has failed and restarting would encompass “..transmitting a third RCM at a second time in a second RTW, based on a failure to receive a response message AND wherein the second time is a random time point in the second RTW..” because it is what occurs during the initial ranging process as discussed above, ie. send RCM which defines the window and then send the ranging message(s) back/forth at literally any time (ie. these are random times selected by the process as seen in figures 3 thru 6 – meaning, Ekbal does not teach any non-random timeline being used).  
    If there is no ranging code successfully decoded in the ranging slot selected by the AMS or there is no response to an initial ranging attempt, which corresponds to the AAI_RNG-ACK message, when the AMS receives the AAI_RNG-ACK message and checks a ranging acknowledgement bitmap (RNG-ACK bitmap) of the AAI_RNG-ACK message, the AMS can determine that the initial ranging attempt has failed. Accordingly, the AMS restarts the initial ranging procedure.   (C2, L27-37)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ekbal, such that it transmits a third RCM at a second time in a second RTW, based on a failure to receive a response message AND wherein the second time is a random time point in the second RTW, to provide the ability to have a failure procedure where there is a means to restart the process after it has failed.
With regard to “..transmitting the second RCM to the second electronic device in the first RTW..”, the examiner interprets this as a means to quickly ensure (within the first time window) that things will succeed by sending a second RCM message BEFORE the first time window expires – it is akin to an “insurance policy” that the ranging will succeed during the first window, hence multiple attempts are sent – this is clear since at least Cho restarts the entire process if the initial ranging process fails, hence it behooves the designers to ensure that the method does not have to begin all over again.
At least Tusuoka or Barriac teach increasing a time of a second window for communications if/when problems/failures occur, ie. could be for data, voice, ranging, control, text, etc..:
i.  Barriac et al. US 20140198741 teaches increasing a window when experiencing failure with the communication session, hence during (or after) communications, Barriac teaches the ability to increase a time window so that communications can optimize itself:
    Claim 6. The access point of claim 1, the medium access parameter comprising a minimum duration for a contention window, wherein the processor is configured to increase the value for the duration for a contention window when experiencing failure with the communication session between the access point and the wireless station. 
ii. At least Tsuruoka et al. US 2011/0300895 teaches multiple attempts within a “first window of time” to perform ranging, whereupon if the number of transmission times reaches an upper limit, it is determined that the ranging process has ended in failure – thusly there are multiple attempts (within a first window as taught by Ekbar) where multiple ranging attempts are performed, which reads on transmitting the second RCM to the second electronic device in the first RTW..” since that first window has not ended yet.
[0081] [S24] The transmission power control section 12 checks the number of times of transmission of a Ranging (the number of retry timeouts). When the number of transmission times reaches a retry upper limit, it is determined that the transmission of a Ranging has been ended in failure. When there are any retries remaining, the process proceeds to operation S25.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it transmits the second RCM to the second electronic device in the first RTW, to provide means for several attempts to be made in the first time window to ensure that success occurs (before an entire restart is required).

As per claim 2, the combo teaches claim 1, wherein the transmitting of the second RCM comprises transmitting the second RCM at a random time in the first RTW (Tsuruoka US 2011/0300895 broadly teaches sending multiple ranging messages but does not teach that they are at periodic times, hence the examiner interprets that they can be randomly sent).
  
As per claims 3 and 10, the combo teaches claim 1/8, wherein the second RTW has a first size that is same as a second size of the first RTW (Ekbar’s design shows a “time period” as #614 and he does NOT teach any changes to that timeline, hence if a re-start does take place (as per Cho), then the window would inherently be the same size since Ekbal/Cho do not teach any changes to the time limits on the windows).  


As per claim 8, these limitations are rejected as found in claim 1 above and from the perspective of the second electronic device (ie. claim 1 is from the perspective of the first electronic device, which starts the process while claim 8 is from the perspective of the second electronic device which receives the RCM and performs the process as outlined).



As per claim 15, these limitations are rejected as found in claim 1 above and Ekbar also teaches “..a communicator; a memory; and at least one processor configured to control an operation of the first electronic device by executing a program stored in the memory..” (See figures 2-5 and 10-13 which show the hardware and software “program” steps)





As per claim 16, these limitations are rejected as found in claim 1 above and from the perspective of the second electronic device (ie. claim 1 is from the perspective of the first electronic device, which starts the process while claim 8 is from the perspective of the second electronic device which receives the RCM and performs the process as outlined).   Ekbar also teaches “..a communicator; a memory; and at least one processor configured to control an operation of the first electronic device by executing a program stored in the memory..” (See figures 2-5 and 10-13 which show the hardware and software “program” steps)


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekbal et al. US 20110292819/Cho et al. US 9432915/{Barriac et al. US 20140198741 or Tsuruoka US 2011/0300895} and further in view of Li et al. US 2009/0005092
As per claims 4 and 11, the combo teaches claim 1/8, but is silent on wherein the second RTW has a first size larger than a second size of the first RTW.  
	At least Li et al. US 2009/0005092 teaches increasing the communications window if/when there are problems with communications (ie. collisions which are causing communication failures) – hence one skilled would use a similar approach for ranging if/when there are failures in the ranging process, ie. increase the window size so the system has more time to perform the process, etc..:
[0023] Through the operations of flow diagram 200, a wireless communications device may increase the size of its contention window at one rate if collisions are assumed be the cause of a communications failure,
	Also see Tsurouka or Barriac.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the second RTW has a first size larger than a second size of the first RTW, to provide means to allow for more time for the method to succeed after failures occur.

Allowable Subject Matter
Claims 5-7, 9 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in the prior art of record:
Claim 5.  wherein the interval information included in the first RCM comprises an initial size of an initial RTW and a multiplier for determining a size of one or more RTWs subsequent to the initial RTW.  

Claim 6.  wherein the transmitting of the third RCM comprises: identifying RTW Initial Size and RTW Multiplier included in the first RCM, wherein the RTW Initial Size is an initial size of an RTW, and the RTW Multiplier is a multiplier for determining a size of the RTW; determining that the transmitting of the second RCM has failed, based on the failure to receive the response message corresponding to the second RCM within the specific time period in the first RTW; and based on the determining that the transmitting of the second RCM has failed, determining a size, Wresult, of the second RTW based on following equation: Wresult = RTW Initial Size x 2RTW Multiplier  

Claim 7.  further comprising: counting a number of RCMs failing in transmission; and performing re-connection with the second electronic device based on the number of RCMs failing in transmission being greater than a threshold value.  

Claim 9. wherein the determining of the second RTW comprises: determining that the receiving of the second RCM has failed, based on the failure to receive the second RCM is not received in the first RTW; and determining the second RTW based on the interval information, based on a determining that the receiving of the second RCM has failed.  

Claim 12.  wherein the interval information included in the first RCM comprises an initial size of an initial RTW and a multiplier for determining a size of one or more RTWs subsequent to the initial RTW.  

Claim 13. wherein the determining of the second 54RTW comprises: identifying RTW Initial Size and RTW Multiplier included in the first RCM, wherein the RTW Initial Size is an initial size of an RTW, and the RTW Multiplier is a multiplier for determining a size of the RTW; identigying that the receiving of the second RCM has failed, based on the second RCM not being received in the first RTW; and based on a determining that the receiving of the second RCM has failed, determining a size, Wresult, of the second RTW based on flowing equation: Wresult = RTW Initial Size x 2RTW Multiplier  

Claim 14. further comprising: counting a number of RCMs failing in transmission; and performing re-connection with the first electronic device based on the number of RCMs failing in transmission being greater than a threshold value.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO 892:
US 20180213492   ULTRA-WIDE BAND POSITIONING SYSTEM

US 20200359275  FRAMEWORK AND METHOD FOR DYNAMIC CHANNEL SELECTION FOR IEEE 802.15.4z

US 20200137676    METHOD AND DEVICE FOR PERFORMING SCHEDULING BY USING ALTERNATIVE SIGNALS IN WIRELESS COMMUNICATION SYSTEM

US 20190135229  MOBILE DEVICE FOR COMMUNICATING AND RANGING WITH ACCESS CONTROL SYSTEM FOR AUTOMATIC FUNCTIONALITY

US 20070237188   Method and apparatus for ONT ranging with improved noise immunity

US 20100272066   BASE STATION ASSISTANCE FOR RANDOM ACCESS PERFORMANCE IMPROVEMENT

US 20060009242  Verifying availability of idle-mode mobile subscriber station in wireless access system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414